Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communication filed on 7/28/2022. 
Claims 1-25 are pending.
Claims 1, 9, 15, 18 and 22 have been amended. 

Response to Arguments
Applicant's argument(s) a filed on 7/28/2022 with respect to claim(s) 1-25 have been fully considered but they are not persuasive. 
In the communication field, applicant argues in substance that:
a.   	Regarding claim(s) 1, 10, 15 and 18, Applicant argues (Remark page(s) 9-12)
“It follows that the Jeong-Grosman combination likewise fails to teach or suggest the more specific feature of "exposing, to the container host in preparation for a Remote Direct Memory Access (RDMA) data transfer, a window of an RDMA interface storing the mapped container image by making, together with the container host," as recited by amended claim 1.”
In response to argument [a], Examiners respectfully disagrees.
The examiner interprets the claim limitation as "exposing/mount storage area/window for the RDMA request to store the mapped container image to the container host by making, together with the container host".  Therefore, Jeong teaches this interpretation because "[0015], there is provided a method for managing a container image, the method including: mounting, by a container engine, a storage area of a container image of a remote storage in which the container image is stored; reading, by the container engine, the container image from the mounted storage area of the container image to generate a container; and storing, by the container engine, a read-write layer of the generated container in a local storage.”.

Applicant' s argument(s) b filed on 7/28/2022, with respect to claim(s) 1, 10, 15 and 18 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of JEONG (US 20170344289 A1) in view of Davis et al (US 20140359044 A1) in view of Grosman et al (US 20150278242 A1).
In the communication field, applicant argues in substance that:
b.   	Regarding claim(s) 1, 10 and 15, Applicant argues (Remark page(s) 11-13)
“It follows that the Jeong-Grosman combination likewise fails to teach or suggest the more specific feature of " a Message Passing Interface (MPI) collective window-creation call" as recited by amended claim 1.”
		
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


1.	Claim(s) 1-8, 10-11 and 13-25 are rejected under 35 U.S.C. 103 as being unpatentable over JEONG (US 20170344289 A1) in view of Davis et al (US 20140359044 A1) in view of Grosman et al (US 20150278242 A1).
With respect to independent claims:
Regarding claim(s) 15, JEONG teaches a computer implemented method comprising: mapping, responsive to receiving a request for receipt of a copy of a container image from a container host, the requested container image to a first computer memory on a registry server; (JEONG, [0014], the image manager may be further configured to perform an integrity check on the original representation of the container image stored in the image registry using the check server, and copy the original representation of the container image to the remote storage based on the integrality check indicating a success.[0057], when a request for correcting a container image is transmitted from an administrator or the like, the image manager 308 obtains a lock of the container image. To this end, the image manager 308 requests that the remote storage 304 generate a replica of the container image to be corrected, and performs an image correction process on the generated replica of the container image by the request. [0059], the image manager 308 manages a name and tag information corresponding to the container image stored in the remote storage 304.)
exposing, to the container host in preparation for a Remote Direct Memory Access (RDMA) data transfer, a window of an RDMA interface storing the mapped container image by making, together with the container host, (JEONG, [0015], there is provided a method for managing a container image, the method including: mounting, by a container engine, a storage area of a container image of a remote storage in which the container image is stored; reading, by the container engine, the container image from the mounted storage area of the container image to generate a container; and storing, by the container engine, a read-write layer of the generated container in a local storage.)
However, the prior art fails to teach a Message Passing Interface (MPI) collective window-creation call; processing an RDMA data transfer request to select a lock type for the window during the RDMA data transfer; imposing the selected lock type on the window during the RDMA data transfer; and releasing the selected lock type from the window upon detecting completion of the RDMA data transfer.
Davis et al teach a Message Passing Interface (MPI) collective window-creation call; (Davis, [0131] The underlying premise of message passing interface (MPI) remote memory access (RMA) relates to any allocated memory is private to the MPI process by default. As needed, this allocated private memory can be exposed to other processes as a public memory region. To do this, an MPI process declares a segment of its memory to be part of a window, allowing other processes to access this memory segment using one-sided operations such as PUT, GET, ACCUMULATE, and others. [0132] MPI 3rd generation (i.e., MPI-3) RMA offers two new window allocation functions. The first new window allocation function is a collective version that can be used to allocate window memory for fast access. The second new window allocation function is a dynamic version which exposes no memory but allows the user to "register" remotely-accessible memory locally and dynamically at each process. Furthermore, new atomic operations, such as fetch-and-accumulate and compare-and-swap offer new functions for well-known shared memory semantics and enable the implementation of lock-free algorithms in distributed memory.)
Therefore, it would have been obvious to a person of ordinary skill to use a Message Passing Interface (MPI) collective window-creation call as taught by Davis et al. The motivation/suggestion would have been because there is a need to load/store from remote memory, implement memcached functionality on a per-node basis across a plurality of nodes in a cluster, perform remote DMA transactions, perform remote interrupts, allow a wide range of use cases that greatly extend performance, power optimization, and functionality of shared nothing clusters. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.
	However, the prior art fails to teach processing an RDMA data transfer request to select a lock type for the window during the RDMA data transfer; imposing the selected lock type on the window during the RDMA data transfer; and releasing the selected lock type from the window upon detecting completion of the RDMA data transfer.
However, Grosman et al teach processing a Remote RDMA data transfer request to select a lock type for the window during the RDMA data transfer; (Grosman, [0022], the lock type requested may be determined by the required access type; a shared lock for read access or an exclusive lock for write access.)
imposing the selected lock type on the window during the RDMA data transfer; (Grosman, [0022], the lock type requested may be determined by the required access type; a shared lock for read access or an exclusive lock for write access.)
 and releasing the selected lock type from the window upon detecting completion of the RDMA data transfer. (Grosman, [0019], In a typical locking mechanism, users can only modify that data to which they have applied a lock for that gives them exclusive access to the data until the lock is released. [0026], DB clients 122 a, b, c can communicate with each other via remote direct memory access (“RDMA”). RDMA is a method that allows direct memory access from the memory of one computing device into that of another without involving either device's operating system.)
Therefore, it would have been obvious to a person of ordinary skill to use processing a RDMA data transfer request to select a lock type for the window during the RDMA data transfer; imposing the selected lock type on the window during the RDMA data transfer; and releasing the selected lock type from the window upon detecting completion of the RDMA data transfer as taught by Grosman et al. The motivation/suggestion would have been because there is a need to increasing the performance of distributed databases. A distributed database (“DDB”) is a database in which the storage devices may not all be attached to a common processing unit controlled by a distributed database manage system. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.
	
Claim(s) 1, 10 and 18 is/are substantially similar to claim 15, and is thus rejected under substantially the same rationale.
	
Regarding claim(s) 22, JEONG- Davis-Grosman teaches a computer implemented method comprising: mapping a container image to a first computer memory on a registry server; (JEONG, [0057], when a request for correcting a container image is transmitted from an administrator or the like, the image manager 308 obtains a lock of the container image. To this end, the image manager 308 requests that the remote storage 304 generate a replica of the container image to be corrected, and performs an image correction process on the generated replica of the container image by the request. [0059], the image manager 308 manages a name and tag information corresponding to the container image stored in the remote storage 304.)
exposing a window storing the mapped container image to a container host using a collective window-creation call with the container host; (JEONG, [0057], When a request for correcting a container image is transmitted from an administrator or the like, the image manager 308 obtains a lock of the container image. To this end, the image manager 308 requests that the remote storage 304 generate a replica of the container image to be corrected, and performs an image correction process on the generated replica of the container image by the request.)
imposing, responsive to a PUSH type of RDMA data transfer request to push a new version of the container image to the registry server, a selected lock type on the window during the RDMA data transfer; (Grosman, [0019], in a typical locking mechanism, users can only modify that data to which they have applied a lock for that gives them exclusive access to the data until the lock is released. [0026], DB clients 122 a, b, c can communicate with each other via remote direct memory access (“RDMA”). RDMA is a method that allows direct memory access from the memory of one computing device into that of another without involving either device's operating system.)
releasing, responsive to completion of the PUSH type of RDMA data transfer request, the selected lock type from the window; (Grosman, [0019], In a typical locking mechanism, users can only modify that data to which they have applied a lock for that gives them exclusive access to the data until the lock is released.)
imposing the selected lock type on metadata for the container image; (Grosman, [0030], Database manager 132 can manage information locks (‘locks”). A lock is a means of serializing a sequence of events or serializing access to data.)
writing data representative of the new version of the container image to the metadata; (Grosman, [0022], the lock type requested may be determined by the required access type; a shared lock for read access or an exclusive lock for write access.)
and releasing the selected lock type from the metadata. (Grosman, [0019], In a typical locking mechanism, users can only modify that data to which they have applied a lock for that gives them exclusive access to the data until the lock is released.)

With respect to dependent claims:
Regarding claim(s) 2, JEONG- Davis-Grosman teaches the computer implemented method of claim 1, wherein the requested container image is stored in a second computer memory on the registry server. (JEONG, [0014], the image manager may be further configured to perform an integrity check on the original representation of the container image stored in the image registry using the check server, and copy the original representation of the container image to the remote storage based on the integrality check indicating a success.)

Regarding claim(s) 3, JEONG- Davis-Grosman teaches the computer implemented method of claim 2, wherein the mapping includes mapping the second computer memory to the first computer memory. (JEONG, [0020], the method may further include: performing, by an image manager, an integrity check on an original representation of the container image stored in an image registry before the mounting of the storage area of the container image; and copying, by the image manager, the original representation of the container image to the remote storage based on the integrality check indicating a success)

Regarding claim(s) 4, JEONG- Davis-Grosman teaches the computer implemented method of claim 1, wherein the data transfer request includes a PULL request from the container host. (JEONG, [0057], when a request for correcting a container image is transmitted from an administrator or the like, the image manager 308 obtains a lock of the container image. To this end, the image manager 308 requests that the remote storage 304 generate a replica of the container image to be corrected, and performs an image correction process on the generated replica of the container image by the request.)

Regarding claim(s) 5, JEONG- Davis-Grosman teaches the computer implemented method of claim 4, wherein the selected lock type is a shared lock that allows multiple hosts to read from the window. (Grosman, [0022], the lock type requested may be determined by the required access type; a shared lock for read access or an exclusive lock for write access.)

Regarding claim(s) 6, JEONG- Davis-Grosman teaches the computer implemented method of claim 1, wherein the data transfer request includes a PUSH request from the container host. (JEONG, [0057], when a request for correcting a container image is transmitted from an administrator or the like, the image manager 308 obtains a lock of the container image. To this end, the image manager 308 requests that the remote storage 304 generate a replica of the container image to be corrected, and performs an image correction process on the generated replica of the container image by the request.)

Regarding claim(s) 7, JEONG- Davis-Grosman teaches the computer implemented method of claim 6, wherein the selected lock type is an exclusive lock that allows the container host to write to the window while preventing other hosts from writing to the window. (Grosman, [0022], the lock type requested may be determined by the required access type; a shared lock for read access or an exclusive lock for write access.)

Regarding claim(s) 8, JEONG- Davis-Grosman teaches the computer implemented method of claim 1, wherein the RDMA data transfer is conducted using a one-sided communication protocol. (Grosman, [0019], In a typical locking mechanism, users can only modify that data to which they have applied a lock for that gives them exclusive access to the data until the lock is released. [0026], DB clients 122 a, b, c can communicate with each other via remote direct memory access (“RDMA”). RDMA is a method that allows direct memory access from the memory of one computing device into that of another without involving either device's operating system.)

Regarding claim(s) 11, JEONG- Davis-Grosman teaches the computer usable program product of claim 10, wherein the stored program instructions are stored in a computer readable storage device in a data processing system, and wherein the stored program instructions are transferred over a network from a remote data processing system. (JEONG, [0082])

Regarding claim(s) 13, JEONG- Davis-Grosman teaches the computer usable program product of claim 10, wherein the data transfer request includes a PULL request from the container host; and wherein the selected lock type is a shared lock that allows multiple hosts to read from the window. (JEONG, [0057], when a request for correcting a container image is transmitted from an administrator or the like, the image manager 308 obtains a lock of the container image. To this end, the image manager 308 requests that the remote storage 304 generate a replica of the container image to be corrected, and performs an image correction process on the generated replica of the container image by the request. [0057], when a request for correcting a container image is transmitted from an administrator or the like, the image manager 308 obtains a lock of the container image. To this end, the image manager 308 requests that the remote storage 304 generate a replica of the container image to be corrected, and performs an image correction process on the generated replica of the container image by the request.)

Regarding claim(s) 14, JEONG- Davis-Grosman teaches the computer usable program product of claim 10, wherein the data transfer request includes a PUSH request from the container host; and
wherein the selected lock type is an exclusive lock that allows the container host to write to the window while preventing other hosts from writing to the window. (Grosman, [0019], In a typical locking mechanism, users can only modify that data to which they have applied a lock for that gives them exclusive access to the data until the lock is released. [0026], DB clients 122 a, b, c can communicate with each other via remote direct memory access (“RDMA”). RDMA is a method that allows direct memory access from the memory of one computing device into that of another without involving either device's operating system.)

Regarding claim(s) 16, JEONG- Davis-Grosman teaches the computer system of claim 15, wherein the data transfer request includes a PULL request from the container host; and wherein the selected lock type is a shared lock that allows multiple hosts to read from the window. (JEONG, [0057], when a request for correcting a container image is transmitted from an administrator or the like, the image manager 308 obtains a lock of the container image. To this end, the image manager 308 requests that the remote storage 304 generate a replica of the container image to be corrected, and performs an image correction process on the generated replica of the container image by the request. [0057], when a request for correcting a container image is transmitted from an administrator or the like, the image manager 308 obtains a lock of the container image. To this end, the image manager 308 requests that the remote storage 304 generate a replica of the container image to be corrected, and performs an image correction process on the generated replica of the container image by the request.)

Regarding claim(s) 17, JEONG- Davis-Grosman teaches the computer system of claim 15, wherein the data transfer request includes a PUSH request from the container host; and wherein the selected lock type is an exclusive lock that allows the container host to write to the window while preventing other hosts from writing to the window. (Grosman, [0019], In a typical locking mechanism, users can only modify that data to which they have applied a lock for that gives them exclusive access to the data until the lock is released. [0026], DB clients 122 a, b, c can communicate with each other via remote direct memory access (“RDMA”). RDMA is a method that allows direct memory access from the memory of one computing device into that of another without involving either device's operating system.)

Regarding claim(s) 19, JEONG- Davis-Grosman teaches the computer implemented method of claim 18, wherein the data transfer request includes a PULL request from the container host. (JEONG, [0057], when a request for correcting a container image is transmitted from an administrator or the like, the image manager 308 obtains a lock of the container image. To this end, the image manager 308 requests that the remote storage 304 generate a replica of the container image to be corrected, and performs an image correction process on the generated replica of the container image by the request. [0057], when a request for correcting a container image is transmitted from an administrator or the like, the image manager 308 obtains a lock of the container image. To this end, the image manager 308 requests that the remote storage 304 generate a replica of the container image to be corrected, and performs an image correction process on the generated replica of the container image by the request.)

Regarding claim(s) 20, JEONG- Davis-Grosman teaches the computer implemented method of claim 19, wherein the selected lock type is a shared lock that allows multiple hosts to read from the window. (JEONG, [0057], when a request for correcting a container image is transmitted from an administrator or the like, the image manager 308 obtains a lock of the container image. To this end, the image manager 308 requests that the remote storage 304 generate a replica of the container image to be corrected, and performs an image correction process on the generated replica of the container image by the request. [0057], when a request for correcting a container image is transmitted from an administrator or the like, the image manager 308 obtains a lock of the container image. To this end, the image manager 308 requests that the remote storage 304 generate a replica of the container image to be corrected, and performs an image correction process on the generated replica of the container image by the request.)

Regarding claim(s) 21, JEONG- Davis-Grosman teaches the computer implemented method of claim 19, wherein the PULL request includes reading the metadata representative of the current version of the container image. (JEONG, [0057], when a request for correcting a container image is transmitted from an administrator or the like, the image manager 308 obtains a lock of the container image. To this end, the image manager 308 requests that the remote storage 304 generate a replica of the container image to be corrected, and performs an image correction process on the generated replica of the container image by the request.)

Regarding claim(s) 23, JEONG- Davis-Grosman teaches the computer implemented method of claim 22, wherein the selected lock type is an exclusive lock that prevents more than one entity from writing to the window while the exclusive lock is imposed on the window. (Grosman, [0019], In a typical locking mechanism, users can only modify that data to which they have applied a lock for that gives them exclusive access to the data until the lock is released. [0026], DB clients 122 a, b, c can communicate with each other via remote direct memory access (“RDMA”). RDMA is a method that allows direct memory access from the memory of one computing device into that of another without involving either device's operating system.)

Regarding claim(s) 24, JEONG- Davis-Grosman teaches the computer implemented method of claim 22, wherein the selected lock type is an exclusive lock that prevents more than one entity from writing to the metadata while the exclusive lock is imposed on the metadata. (Grosman, [0019], In a typical locking mechanism, users can only modify that data to which they have applied a lock for that gives them exclusive access to the data until the lock is released. [0026], DB clients 122 a, b, c can communicate with each other via remote direct memory access (“RDMA”). RDMA is a method that allows direct memory access from the memory of one computing device into that of another without involving either device's operating system.)

Regarding claim(s) 25, JEONG- Davis-Grosman teaches the computer implemented method of claim 22, further comprising exposing a second window storing the metadata to a second container host; (JEONG, [0014], the image manager may be further configured to perform an integrity check on the original representation of the container image stored in the image registry using the check server, and copy the original representation of the container image to the remote storage based on the integrality check indicating a success.)
 imposing a shared lock on the second window that allows the second container host to read the data representative of the new version of the container image; (Grosman, [0022], The lock type requested may be determined by the required access type; a shared lock for read access or an exclusive lock for write access.)
and releasing the shared lock from the second window. (Grosman, [0019], In a typical locking mechanism, users can only modify that data to which they have applied a lock for that gives them exclusive access to the data until the lock is released.)

2.	Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over JEONG (US 20170344289 A1) in view of Davis et al (US 20140359044 A1) in view of Grosman et al (US 20150278242 A1) in view of GRANT et al (US 20120265837 A1).
Regarding claim(s) 9, the prior art fails to teach the computer implemented method of claim 8, wherein the one-sided communication protocol comprises a hardware layer immediately followed by an application layer. 
However, GRANT et al wherein the one-sided communication protocol comprises a hardware layer immediately followed by an application layer. (GRANT, Fig.1 show hardware layer and application layer. [0041] FIG. 10 is a diagram of the function of the one-sided RDMA Write model.)
Therefore, it would have been obvious to a person of ordinary skill to use wherein the one-sided communication protocol comprises a hardware layer immediately followed by an application layer as taught by GRANT. The motivation/suggestion would have been because there is a need to improve network performance and reduce cost. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.

3.	Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over JEONG (US 20170344289 A1) in view of Davis et al (US 20140359044 A1) in view of Grosman et al (US 20150278242 A1) in view of Rubakha (US 20180115585 A1).
Regarding claim(s) 12, the prior art fails to teach the computer usable program product of claim 10, wherein the stored program instructions are stored in a computer readable storage device in a server data processing system, and wherein the stored program instructions are downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system, further comprising: program instructions to meter use of the stored program instructions associated with the request; and program instructions to generate an invoice based on the metered use. 
However, Rubakha teaches wherein the stored program instructions are stored in a computer readable storage device in a server data processing system, and wherein the stored program instructions are downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system, further comprising: program instructions to meter use of the stored program instructionsassociated with the request; and program instructions to generate an invoice based on the metered use. (Rubakha, [0022] b. The container image may be scanned, and a detailed bill of materials (BOM) may be built that lists all of the layers and software components that are part of the container image created.)
Therefore, it would have been obvious to a person of ordinary skill to use wherein the stored program instructions are stored in a computer readable storage device in a server data processing system, and wherein the stored program instructions are downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system, further comprising: program instructions to meter use of the computer usable code associated with the request; and program instructions to generate an invoice based on the metered use as taught by Rubakha. The motivation/suggestion would have been because there is a need to mapping requirements table including a plurality of components and having associated therewith a plurality of service requirements. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUJI CHEN whose telephone number is (571)270-0365.  The examiner can normally be reached on 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRIVASTAVA VIVEK can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUJI CHEN/
Examiner, Art Unit 2449

/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449